Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statement filed on 02/25/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura (US5493885A).
Regarding claim 1, Nomura discloses a rolling mill (abstract, col.6 line 32-col.7 line 5 and col.11 last 6 line-col.13 line 10) comprising: 
a first work stand (fig.4: (F4-F5)) defining a first roll gap (fig.4: the roll gap between the upper rolls (12D and 12E) and the lower rolls (14D and 14E)); 
a second work stand (fig.4: (F6-F7)) downstream from the first work stand and comprising an upper work roll (fig.4: (12F) and (12G)), a lower work roll (fig.4: (14F) and (14G)), and 
a roll tilt actuator (col.7: lines 6-39: angle adjustment apparatus or roll bender adjustment apparatus), 
wherein the upper work roll and the lower work roll define a second roll gap (fig.4: the roll gap between the upper rolls (12F and 12G) and the lower rolls (14F and 14G)), 
wherein the first work stand and the second work stand are adapted to receive a metal substrate (fig.4: (S)) moving along a pass line (fig.4: see the pass line of fig.4), and 
wherein the roll tilt actuator is configured to control an inclination of at least one of the upper work roll or the lower work roll relative to the pass line (col.7: lines 6-39: angle adjustment apparatus roll bender adjustment apparatus); 
a strip sensor (fig.1: 20A; 20B, 20C, 24A, 24B and 26) at an interstand location along the pass line between the first work stand and the second work stand, 
wherein the strip sensor is configured to measure a parameter (fig.1: 20A; 20B, 20C, 24A, 24B and 26) of the metal substrate at the interstand location; and 
a controller operably coupled to the roll tilt actuator and the strip sensor (col.7: lines 6-39: a profile control apparatus to receive data from the sheet profile meter), 
wherein the controller is configured to receive sensor data from the strip sensor comprising the measured parameter of the metal substrate, compare the measured parameter to a target parameter, and actuate the roll tilt actuator such that the measured parameter is within a predefined tolerance of the target parameter (claim 1 and col.7: lines 6-39).  

Regarding claim 2, Nomura discloses wherein the second work stand (fig.4: (F6-F7)) is a last work stand of the rolling mill, 
wherein the rolling mill further comprises an exit sensor (fig.4: (20C) and (24B)) downstream from the last work stand, 
wherein the exit sensor is operably connected to the controller and is configured to measure an exit parameter of the metal substrate after the last work stand, and actuate the roll tilt actuator based on the measured exit parameter (claim 1 and col.7: lines 6-39).  

 Regarding claim 3, Nomura discloses wherein the exit sensor comprises a thickness sensor (fig.4: (24B)) configured to measure a thickness of the metal substrate across a width of the metal substrate after the last work stand.  


Regarding claim 4, Nomura discloses wherein the exit sensor comprises a flatness sensor (fi.4: (26)) configured to measure a flatness of the metal substrate across a width of the metal substrate after the last work stand.  


Regarding claim 5, Nomura discloses wherein the sensor comprises a tension sensor, a temperature sensor, a width sensor, or a thickness sensor (fig.4: (24B)).  


Regarding claim 6, Nomura discloses wherein the measured parameter comprises a thickness of the metal substrate across a width of the metal substrate (fig.4: thickness sensor (24B)).  

Regarding claim 7, Nomura discloses wherein the controller is further configured to calibrate a setup model of the second work stand based on the measured parameter (claim 1 and col.7: lines 6-39).  

Regarding claim 8, Nomura discloses wherein the controller is further configured to calculate a second parameter of the metal substrate based on the measured parameter, compare the calculated second parameter with a target second parameter, and actuate the roll tilt actuator such that the calculated second parameter is within a predefined tolerance of the target second parameter (fig.4: calculating three parameters: sheet profile meter; thickness meter and flattens meter).  

Regarding claim 11, Nomura discloses a method comprising (abstract, col.6 line 32-col.7 line 5 and col.11 last 6 line-col.13 line 10): 
receiving a metal substrate (fig.4: (S)) moving along a pass line fig.4: see the pass line of fig.4) in a first roll gap (fig.4: the roll gap between the upper rolls (12D and 12E) and the lower rolls (14D and 14E)) of a first work stand (fig.4: (F4-F5)) of a rolling mill (fig.4); 
receiving the metal substrate moving along the pass line in a second roll gap (fig.4: the roll gap between the upper rolls (12F and 12G) and the lower rolls (14F and 14G)) of a second work stand (fig.4: (F6-F7)) of the rolling mill, 
wherein the second work stand is downstream from the first work stand and comprises an upper work roll (fig.4: (12F) and (12G)), a lower work roll (fig.4: (14F) and (14G)), and 
a roll tilt actuator (col.7: lines 6-39: angle adjustment apparatus or roll bender adjustment apparatus), wherein 
the upper work roll and the lower work roll define the second roll gap (fig.4: the roll gap between the upper rolls (12F and 12G) and the lower rolls (14F and 14G)), 
wherein the roll tilt actuator is configured to control an inclination of at least one of the upper work roll or the lower work roll relative to the pass line (col.7: lines 6-39: angle adjustment apparatus roll bender adjustment apparatus); 
measuring a parameter of the metal substrate with a strip sensor (fig.1: 20A; 20B, 20C, 24A, 24B and 26) at an interstand location along the pass line between the first work stand and the second work stand; 
comparing the measured parameter to a target parameter; and actuating the roll tilt actuator such that the measured parameter is within a predefined tolerance of the target parameter (claim 1 and col.7: lines 6-39: a profile control apparatus to receive data from the sheet profile meter).  

Regarding claim 12, Nomura discloses further comprises measuring an exit parameter (fig.4: (20C) and (24B)) of the metal substrate after the last work stand, and wherein actuating the roll tilt actuator comprises actuating the roll tilt actuator based on the measured exit parameter (claim 1 and col.7: lines 6-39).  

Regarding claim 13, Nomura discloses wherein actuating the roll tilt actuator based on the measured exit parameter comprises actuating the roll tilt actuator based on a measured exit thickness (fig.4: (24B)) of the metal substrate across a width of the metal substrate after the last work stand parameter (claim 1 and col.7: lines 6-39).  

Regarding claim 14, Nomura discloses wherein actuating the roll tilt actuator based on the measured exit parameter comprises actuating the roll tilt actuator based on a measured exit flatness (fi.4: (26)) of the metal substrate after the last work stand.  


Regarding claim 15, Nomura discloses wherein measuring the parameter comprises measuring at least one of a tension in the metal substrate, a temperature of the metal substrate, a width of the metal substrate, or a thickness of the metal substrate (fig.4: (24B)).  

Regarding claim 16, Nomura discloses further comprising calibrating a setup model of the second work stand based on the measured parameter (claim 1 and col.7: lines 6-39).  

Regarding claim 17, Nomura discloses further comprising calculating a second parameter of the metal substrate based on the measured parameter, comparing the calculated second parameter with a target second parameter, and actuating the roll tilt actuator such that the calculated second parameter is within a predefined tolerance of the target second parameter (fig.4: calculating three parameters: sheet profile meter; thickness meter and flattens meter).  

Regarding claim 20, Nomura discloses a method comprising (abstract, col.6 line 32-col.7 line 5 and col.11 last 6 line-col.13 line 10): 
measuring a thickness profile of a metal substrate (fig.4: (S)) with a thickness profile measurement sensor (fig.4: (24A-24B)), 
wherein the thickness profile measurement sensor is disposed at an interstand location between work stands (fig.4: (F6-F7)) of a rolling mill (fig.4); 
measuring a flatness of the metal substrate with a flatness measurement sensor (fig.4: (26)), wherein the flatness measurement sensor is disposed downstream from a last work stand (fig.4: (F7)) of the rolling mill; 
receiving data at a controller from the thickness profile measurement sensor and the flatness measurement sensor (col.7: lines 6-39: a profile control apparatus to receive data from the sheet profile meter); and actuating, by the controller, 
a rolling mill control mechanism such that a work stand of the rolling mill provides a desired thickness profile and a desired flatness of the metal substrate within predefined tolerances (col.7: lines 6-39: angle adjustment apparatus roll bender adjustment apparatus),
wherein the rolling mill control mechanism comprises roll tilting, and wherein actuating comprises actuating an inclination of at least work roll of the work stand relative to a pass line of the metal substrate (col.7: lines 6-39: angle adjustment apparatus roll bender adjustment apparatus).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US5493885A) in view of Clark (US20060137418A1).

Regarding claims 9 and 18, Nomura discloses actuate the roll tilt actuator col.7: lines 6-39: angle adjustment apparatus or roll bender adjustment apparatus).

Nomura does not disclose wherein the strip sensor is a strip property sensor, wherein the rolling mill further comprises a position sensor along the pass line between the first work stand and the second work stand, wherein the position sensor is configured to detect a relative location of the metal substrate, and wherein the controller is configured to: determine a three-dimensional position of the metal substrate based on the measured parameter from the strip property sensor and the detected relative location of the metal substrate from the position sensor; and actuate the roll tilt actuator such that the determined three-dimensional position is within a predefined tolerance of a target position; and 
wherein measuring the parameter comprises measuring a strip property parameter of the metal substrate, and wherein the method further comprises: detecting a relative location of the metal substrate with a position sensor between the first work stand and the second work stand; determining a three-dimensional position of the metal substrate based on the measured strip property parameter and the detected relative location of the metal substrate; and actuating the roll tilt actuator such that the determined three-dimensional position is within a predefined tolerance of a target position

Clark teaches a rolling mill, comprising:
a strip property sensor (fig.10: (1014)) (paragraphs 0056-0058 and 0077), 
a position sensor (fig.11: (1102-1108)) along a pass line of a rolling mill (paragraphs 0064-0065 and 0076), 
wherein the position sensor is configured to detect a relative location of a metal substrate (fig.11: (100)), and 
a controller (fig.12 paragraph 0069: personal computer) is configured to: 
determine a three-dimensional position of the metal substrate based on the measured parameter from the strip property sensor and the detected relative location of the metal substrate from the position sensor (paragraphs 0057-0058 and 0017: three dimensional (e.g., a topographical map); and 
actuate a roll position or location actuator (fig.10: (1008)) such that the determined three-dimensional position is within a predefined tolerance of a target position (paragraphs 0006, 0055 and 0058: the conditioner control unit 1012 may use the corrective feedback information to adjust the work rolls (1004) via movements of the hydraulics (1008) and the backup bearings (1006) to achieve a desired material condition for the strip material 100).  

Both of the prior arts of Nomura and Clark are related to a rolling mill for processing a strip that utilizing sensors and controller to adjust the rolls in order to achieve a desired material condition for the strip material;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nomura to have wherein the strip sensor is a strip property sensor, wherein the rolling mill further comprises a position sensor along the pass line between the first work stand and the second work stand, wherein the position sensor is configured to detect a relative location of the metal substrate, and wherein the controller is configured to: determine a three-dimensional position of the metal substrate based on the measured parameter from the strip property sensor and the detected relative location of the metal substrate from the position sensor actuate a roll position or location actuator such that the determined three-dimensional position is within a predefined tolerance of a target position as taught by Clark in order to achieve a desired material condition (Clark: paragraph 006); thereby having actuate the roll tilt actuator such that the determined three-dimensional position is within a predefined tolerance of a target position; since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Regrading claim 10, Clark teaches wherein the target position is a centerline of the upper work roll and the lower work roll of the second work stand (paragraph 0055: a desired location, position; see fig.8 of the lower work roll and upper roll work (paragraph 0050).

Regrading claim 19, Clark teaches wherein actuating the roll tilt actuator comprises actuating the roll tilt actuator such that the determined three-dimensional position is within a predefined tolerance of a centerline of the upper work roll and the lower work roll of the second work stand.  

Claims 1, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maierhofer (WO03045598A1) in view of Nomura (US5493885A).

Regrading claim 1, Maierhofer discloses a rolling mill (fig.1 and page 1 lines 25-page 3 line 20) comprising: 
a first work stand defining a first roll gap; 
a work stand comprising an upper work roll (fig.1: (105b)), a lower work roll (fig.1: (105a)), and 
a roll tilt actuator (fig.1: bending cylinder (101a-101b)) (claim 4), 
wherein the upper work roll and the lower work roll define a roll gap (fig.1: (106)), wherein the work stand is adapted to receive a metal substrate moving along a pass line (fig.1: the pass line of fig.1), and 
wherein the roll tilt actuator is configured to control an inclination of at least one of the upper work roll or the lower work roll relative to the pass line (claim 4); 
a sensor (fig.1: (103a-103b)) at an interstand location along the pass line between the work stand, 
wherein the sensor is configured to measure a parameter of the metal substrate at the interstand location; and 
a controller (fig.2: (210)) operably coupled to the roll tilt actuator and the strip sensor, wherein the controller is configured to receive sensor data from the sensor comprising the measured parameter of the metal substrate (page 3 line 1-20 and fig.2), 
compare the measured parameter to a target parameter, and actuate the roll tilt actuator such that the measured parameter is within a predefined tolerance of the target parameter (page 3 line 1-20 and fig.2).
Maierhofer does not disclose a first work stand defining a first roll gap; a second work stand downstream from the first work stand and comprising an upper work roll; and wherein the upper work roll and the lower work roll define a second roll gap; and a strip sensor.
 
Nomura discloses a rolling mill (abstract, col.6 line 32-col.7 line 5 and col.11 last 6 line-col.13 line 10) comprising: 
a first work stand (fig.4: (F4-F5)) defining a first roll gap (fig.4: the roll gap between the upper rolls (12D and 12E) and the lower rolls (14D and 14E)); 
a second work stand (fig.4: (F6-F7)) downstream from the first work stand and comprising an upper work roll (fig.4: (12F) and (12G)), a lower work roll (fig.4: (14F) and (14G)), and 
a roll tilt actuator (col.7: lines 6-39: angle adjustment apparatus or roll bender adjustment apparatus), 
wherein the upper work roll and the lower work roll define a second roll gap (fig.4: the roll gap between the upper rolls (12F and 12G) and the lower rolls (14F and 14G)), 
wherein the first work stand and the second work stand are adapted to receive a metal substrate (fig.4: (S)) moving along a pass line (fig.4: see the pass line of fig.4), and 
wherein the roll tilt actuator is configured to control an inclination of at least one of the upper work roll or the lower work roll relative to the pass line (col.7: lines 6-39: angle adjustment apparatus roll bender adjustment apparatus); 
a strip sensor (fig.1: 20A; 20B, 20C, 24A, 24B and 26) at an interstand location along the pass line between the first work stand and the second work stand, 
wherein the strip sensor is configured to measure a parameter (fig.1: 20A; 20B, 20C, 24A, 24B and 26) of the metal substrate at the interstand location; and 
a controller operably coupled to the roll tilt actuator and the strip sensor (col.7: lines 6-39: a profile control apparatus to receive data from the sheet profile meter), 
wherein the controller is configured to receive sensor data from the strip sensor comprising the measured parameter of the metal substrate, compare the measured parameter to a target parameter, and actuate the roll tilt actuator such that the measured parameter is within a predefined tolerance of the target parameter (claim 1 and col.7: lines 6-39).  
Both of the prior arts of Maierhofer and Nomura are related to a rolling mill for processing a strip that utilizing sensors and controller to adjust the rolls in order to achieve a desired material condition for the strip material;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Maierhofer to have a first work stand defining a first roll gap; a second work stand downstream from the first work stand and comprising an upper work; wherein the upper work roll and the lower work roll define a second roll gap roll; a strip sensor; wherein the strip sensor is configured to measure a parameter of the metal substrate at the interstand location the controller operably coupled to the roll tilt actuator and the strip sensor as taught by Nomura, thereby having wherein the controller is configured to receive sensor data from the strip sensor comprising the measured parameter of the metal substrate, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regrading claim 11, Maierhofer discloses a method comprising (fig.1 and page 1 lines 25-page 3 line 20): 
receiving a metal substrate moving along a pass line (fig.1: the pass line of fig.1) in a roll gap (fig.4: (106)) of a work stand of a rolling mill; 
wherein the work stand comprises an upper work roll (fig.1: (105b)), a lower work roll (fig.1: (105a)), and 
a roll tilt actuator (fig.1: bending cylinder (101a-101b)) (claim 4), 
wherein the roll tilt actuator is configured to control an inclination of at least one of the upper work roll or the lower work roll relative to the pass line (claim 4); 
measuring a parameter of the metal substrate with a sensor (fig.1: (103a-103b)) at an interstand location along the pass line between the first work stand and the second work stand; 
comparing the measured parameter to a target parameter; and actuating the roll tilt actuator such that the measured parameter is within a predefined tolerance of the target parameter (page 3 line 1-20 and fig.2).

Maierhofer does not disclose receiving a metal substrate moving along a pass line in a first roll gap of a first work stand; receiving the metal substrate moving along the pass line in a second roll gap of a second work stand of the rolling mill, wherein the second work stand is downstream from the first work stand and comprises an upper work roll; wherein the upper work roll and the lower work roll define the second roll gap; a strip sensor

Nomura teaches a method comprising (abstract, col.6 line 32-col.7 line 5 and col.11 last 6 line-col.13 line 10): 
receiving a metal substrate (fig.4: (S)) moving along a pass line fig.4: see the pass line of fig.4) in a first roll gap (fig.4: the roll gap between the upper rolls (12D and 12E) and the lower rolls (14D and 14E)) of a first work stand (fig.4: (F4-F5)) of a rolling mill (fig.4); 
receiving the metal substrate moving along the pass line in a second roll gap (fig.4: the roll gap between the upper rolls (12F and 12G) and the lower rolls (14F and 14G)) of a second work stand (fig.4: (F6-F7)) of the rolling mill, 
wherein the second work stand is downstream from the first work stand and comprises an upper work roll (fig.4: (12F) and (12G)), a lower work roll (fig.4: (14F) and (14G)), and 
a roll tilt actuator (col.7: lines 6-39: angle adjustment apparatus or roll bender adjustment apparatus), wherein 
the upper work roll and the lower work roll define the second roll gap (fig.4: the roll gap between the upper rolls (12F and 12G) and the lower rolls (14F and 14G)), 
wherein the roll tilt actuator is configured to control an inclination of at least one of the upper work roll or the lower work roll relative to the pass line (col.7: lines 6-39: angle adjustment apparatus roll bender adjustment apparatus); 
measuring a parameter of the metal substrate with a strip sensor (fig.1: 20A; 20B, 20C, 24A, 24B and 26) at an interstand location along the pass line between the first work stand and the second work stand; 
comparing the measured parameter to a target parameter; and actuating the roll tilt actuator such that the measured parameter is within a predefined tolerance of the target parameter (claim 1 and col.7: lines 6-39: a profile control apparatus to receive data from the sheet profile meter).  
Both of the prior arts of Maierhofer and Nomura are related to a rolling mill for processing a strip that utilizing sensors and controller to adjust the rolls in order to achieve a desired material condition for the strip material;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Maierhofer to have receiving a metal substrate moving along a pass line in a first roll gap of a first work stand;receiving the metal substrate moving along the pass line in a second roll gap of a second work stand of the rolling mill, wherein the second work stand is downstream from the first work stand and comprises an upper work roll; wherein the upper work roll and the lower work roll define the second roll gap; and measuring a parameter of the metal substrate with a strip sensor  at an interstand location along the pass line between the first work stand and the second work stand as taught by Nomura, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Regrading claim 20, Maierhofer discloses a method comprising (fig.1 and page 1 lines 25-page 3 line 20): 
measurement sensor (fig.1: (103a-103b)) is disposed at an interstand location between work stands (fig.1: (105a-105b)) of a rolling mill (fig.1);
receiving data at a controller (fig.2: (210)) from the measurement sensor; and 
actuating, by the controller (fig.2: (210)), a rolling mill control mechanism (fig.1: bending cylinder (101a-101b)) such that a work stand of the rolling mill provides a desired profile within predefined tolerances (claim 4), 
wherein the rolling mill control mechanism comprises roll tilting (fig.1: bending cylinder (101a-101b)), and 
wherein actuating comprises actuating an inclination of at least work roll of the work stand relative to a pass line of the metal substrate (page 3 line 1-20 and fig.2).

Maierhofer does not disclose measuring a thickness profile of a metal substrate with a thickness profile measurement sensor, wherein the thickness profile measurement sensor is disposed at an interstand location between work stands of a rolling mill; measuring a flatness of the metal substrate with a flatness measurement sensor, wherein the flatness measurement sensor is disposed downstream from a last work stand of the rolling mill; 

receiving data at a controller from the thickness profile measurement sensor and the flatness measurement sensor; and actuating, by the controller, a rolling mill control mechanism such that a work stand of the rolling mill provides a desired thickness profile and a desired flatness of the metal substrate within predefined tolerances, 

Nomura discloses a method comprising (abstract, col.6 line 32-col.7 line 5 and col.11 last 6 line-col.13 line 10): 
measuring a thickness profile of a metal substrate (fig.4: (S)) with a thickness profile measurement sensor (fig.4: (24A-24B)), 
wherein the thickness profile measurement sensor is disposed at an interstand location between work stands (fig.4: (F6-F7)) of a rolling mill (fig.4); 
measuring a flatness of the metal substrate with a flatness measurement sensor (fig.4: (26)), wherein the flatness measurement sensor is disposed downstream from a last work stand (fig.4: (F7)) of the rolling mill; 
receiving data at a controller from the thickness profile measurement sensor and the flatness measurement sensor (col.7: lines 6-39: a profile control apparatus to receive data from the sheet profile meter); and actuating, by the controller, 
a rolling mill control mechanism such that a work stand of the rolling mill provides a desired thickness profile and a desired flatness of the metal substrate within predefined tolerances (col.7: lines 6-39: angle adjustment apparatus roll bender adjustment apparatus),
wherein the rolling mill control mechanism comprises roll tilting, and wherein actuating comprises actuating an inclination of at least work roll of the work stand relative to a pass line of the metal substrate (col.7: lines 6-39: angle adjustment apparatus roll bender adjustment apparatus).

Both of the prior arts of Maierhofer and Nomura are related to a rolling mill for processing a strip that utilizing sensors and controller to adjust the rolls in order to achieve a desired material condition for the strip material;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Maierhofer to have measuring a thickness profile of a metal substrate with a thickness profile measurement sensor, wherein the thickness profile measurement sensor is disposed at an interstand location between work stands of a rolling mill; measuring a flatness of the metal substrate with a flatness measurement sensor, wherein the flatness measurement sensor is disposed downstream from a last work stand of the rolling mill as taught by Nomura thereby having receiving data at a controller from the thickness profile measurement sensor and the flatness measurement sensor; and actuating, by the controller, a rolling mill control mechanism such that a work stand of the rolling mill provides a desired thickness profile and a desired flatness of the metal substrate within predefined tolerances, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725